EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Ritchison on August 25, 2022.

The application has been amended as follows: 
Claim 1, line 9: delete “the workover” and add --a workover--
Claim 16.  The deployment method for the ESP in claim 15 wherein the set of mating tools comprises a group of ratchet bolt and clamp components comprise a set of ratchet bolts for replacing standard assembly bolts wherein each ratchet bolt is configured with a ratchet undercut profile, a set of ratchet halves, a set of spring clips, a ring clamp, and a ratchet guide with a set of guide pins.
Claim 17. The deployment method for the ESP in claim 15 wherein the set of de-mating tools comprises a group of ratchet bolt and clamp components comprise a set of ratchet bolts for replacing standard assembly bolts wherein each ratchet bolt is configured with a ratchet profile, a set of ratchet ring quarters wherein each quarter has bosses on a back side, a head support with a set of stop pins, a lock slide with an internal pocket that engages with the bosses, a set of lift pins that engage with the lock slide, and a landing assembly comprised of a shoulder, a spring, and a top plate.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a method for deployment of an electric submersible pump (ESP) in a well head of an oil well. Examiner did not find prior art that taught all of the elements and limitations disclosed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676